Without going into detail on the five causes of demurrer to the first count, the Court is of the opinion that plaintiff, in the allegation of due care on the part of deceased in entering upon the crossing described, states a cause of action.
Demurrer overruled.
As to the causes of demurrer to the second and third counts of the declaration, the Court is of the opinion that the failure of the plaintiff to allege due care on part of deceased in entering upon the crossing described, is demurrable.
Demurrers to second and third counts sustained for. neglect to allege due care on part of deceased.